IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00062-CR

THE STATE OF TEXAS,
                                                             Appellant
v.

TIMOTHY SCOTT HEMPHILL,
                                                             Appellee



                      From the County Court at Law No. 2
                             Brazos County, Texas
                      Trial Court No. 14-01051-CRM-CCL2


                           MEMORANDUM OPINION

       The State has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.2(a). We

have not issued a decision in this appeal, and the motion is signed by the State’s attorney.

See id. The motion is granted, and the appeal is dismissed. See id.; State v. Miles, 994
S.W.2d 410, 410 (Tex. App.—Waco 1999, no pet.) (mem. op.) (per curiam).




                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 14, 2018
Do not publish
[CR25]




State v. Hemphill                            Page 2